COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §
ANDRES TERRAZAS,                                                       No. 08-15-00159-CV
                                                  §
                               Appellant,                                 Appeal from the
                                                  §
v.                                                                       65th District Court
                                                  §
BESAI TERRAZAS,                                                       of El Paso County, Texas
                                                  §
                                Appellee.                              (TC# 2015DCM2535)
                                                  §

                                  CORRECTED JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF MAY, 2015.

                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.